                      Exhibit D
                      Redacted




Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 1 of 9
From:             Steven S. Biss
To:               Boyer, Nathaniel; "Joe Feller"
Cc:               Donnellan, Jonathan; Sitwala, Ravi; Shah, Nina; Park, Sarah; "Elgin, Susan P."; "Klinefeldt, Nicholas A.";
                  "Giudicessi, Michael A."
Subject:          Re: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14
Date:             Thursday, May 6, 2021 10:58:34 AM



Nate,

Thanks for this long email.

1. I will accept service of subpoenas for the depositions of the following NuStar employees:




2.                            has left employment with NuStar. I do not have a forwarding
address.

3.                       died recently                                                    .

4. You will need to bring a certified third-party translator.

5. We will need take the depositions at times on May 12-14 that do not interfere with the
workers’ schedules and Dairy operations. NuStar is sending me a schedule, which I will
forward upon receipt. For purposes of issuing the subpoenas, I would indicate a start time of
10:00 a.m. on all of them. We can set specific times once I get the workers’ schedules.

6. Please let us know the location of the depositions. Joe Feller is not set up to host the
depositions, so it will have to b at some other location. Lantern? Mayor’s Office?

7. Finally, your ex-Marshall continue to sniff around Sibley. Please remind them that we are
watching everything.

From: Boyer, Nathaniel
Sent: Thursday, May 06, 2021 9:21 AM
To: 'Steven S. Biss' ; 'Joe Feller'
Cc: Donnellan, Jonathan ; Sitwala, Ravi ; Shah, Nina ; Park, Sarah ; 'Elgin, Susan P.' ; 'Klinefeldt,
Nicholas A.' ; 'Giudicessi, Michael A.'
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14




     Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 2 of 9
Steve,

Circling back on the issue of accepting service of the subpoenas.

When we spoke on Tuesday, you at first said that you would accept the deposition subpoenas on
behalf of the eight employees we identified, but added that you wouldn’t represent them at their
depositions. When I asked if this meant that you would, at least, be ensuring that the employees
appear for their depositions, you said that you wanted to discuss this again with your client, and that
you’d do so by yesterday.

As you know, the employees’ depositions begin on Wednesday. That is only six days from now. If
you will not accept service, then we must immediately arrange to personally serve each of them.

So, by 2 p.m. ET today, please confirm that (i) you have been engaged to represent the eight
employees for, at least, the purposes of accepting the subpoenas on their behalf; (ii) you agree to
accept the subpoenas on their behalf, by email; and (iii) delivery of the subpoenas to you by email is
therefore good and effective service on the eight employees.

If we don’t have that confirmation by 2 p.m. today, then we will assume that you will not accept the
subpoenas as described above, and we will proceed to arrange for personal service on each of the
eight employees.

Best,

Nate

Nathaniel S. Boyer | Counsel | The Hearst Corporation | Office of General Counsel | 300 W. 57th St. -
40th Fl. | New York, NY 10019 | Tel. 212 649 2030 | Fax. 212 649 2035 | nathaniel.boyer@hearst.com



From: Boyer, Nathaniel
Sent: Tuesday, May 4, 2021 4:11 PM
To: 'Steven S. Biss' <stevenbiss@earthlink.net>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; 'Klinefeldt, Nicholas A.' <nick.klinefeldt@faegredrinker.com>;
'Giudicessi, Michael A.' <michael.giudicessi@faegredrinker.com>
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Steve,

I’m awaiting your call.

Nate




   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 3 of 9
From: Boyer, Nathaniel
Sent: Tuesday, May 4, 2021 11:20 AM
To: Steven S. Biss <stevenbiss@earthlink.net>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; 'Klinefeldt, Nicholas A.' <nick.klinefeldt@faegredrinker.com>;
'Giudicessi, Michael A.' <michael.giudicessi@faegredrinker.com>
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Sure, call me then at 917-526-1297.


From: Steven S. Biss <stevenbiss@earthlink.net>
Sent: Tuesday, May 4, 2021 11:20 AM
To: Boyer, Nathaniel <Nathaniel.Boyer@hearst.com>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; 'Klinefeldt, Nicholas A.' <nick.klinefeldt@faegredrinker.com>;
'Giudicessi, Michael A.' <michael.giudicessi@faegredrinker.com>
Subject: Re: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Nate,

How about 4PM today?


From: Boyer, Nathaniel
Sent: Monday, May 03, 2021 2:50 PM
To: Steven S. Biss ; 'Joe Feller'
Cc: Donnellan, Jonathan ; Sitwala, Ravi ; Shah, Nina ; Park, Sarah ; 'Elgin, Susan P.' ; 'Klinefeldt,
Nicholas A.' ; 'Giudicessi, Michael A.'
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Steve,

Okay, great, we’ll proceed with May 12-14.

I can speak today after 4:30 p.m. ET, or any time tomorrow. Just let me know what works. Thanks.

Best,
Nate

Nathaniel S. Boyer | Counsel | The Hearst Corporation | Office of General Counsel | 300 W. 57th St. -
40th Fl. | New York, NY 10019 | Tel. 212 649 2030 | Fax. 212 649 2035 | nathaniel.boyer@hearst.com



From: Steven S. Biss <stevenbiss@earthlink.net>


   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 4 of 9
Sent: Monday, May 3, 2021 1:22 PM
To: Boyer, Nathaniel <Nathaniel.Boyer@hearst.com>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; 'Klinefeldt, Nicholas A.' <nick.klinefeldt@faegredrinker.com>;
'Giudicessi, Michael A.' <michael.giudicessi@faegredrinker.com>
Subject: Re: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Nate,

Thanks for the email. I was waiting to see if my trial scheduled for May 20-21 was going to
happen. I was informed that one of the defendants was scheduled to undergo surgery. The
trial has been continued because of the defendant’s medical condition.

So, we are good to go with the depositions on May 12-14. I will let you know later today (may
not be COB however as I am working on 2 briefs in other matters) if I will accept service of the
subpoenas. I likely will.

However, we need to meet and confer regarding the parameters for the NuStar employee
depositions. For instance, you will not be permitted to ask questions that are calculated to
discriminate against an employee or violate that employee’s rights guaranteed by Federal
Law, such as the questions your ex-Marshals posed Deputy Rosenberg - “Is he illegal”? If we
can’t agree on parameters, then Plaintiffs will need to seek relief under Rule 26c.


From: Boyer, Nathaniel
Sent: Monday, May 03, 2021 1:06 PM
To: 'Steven S. Biss' ; 'Joe Feller'
Cc: Donnellan, Jonathan ; Sitwala, Ravi ; Shah, Nina ; Park, Sarah ; 'Elgin, Susan P.' ; 'Klinefeldt,
Nicholas A.' ; 'Giudicessi, Michael A.'
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Steve and Joe,

We still have not heard back from you on this. To recap: On April 10, Steve told us he was available
for depositions on May 12-14. On April 14, we asked Steve to confirm eight depositions of NuStar
workers on those dates. At the hearing on April 15, once the Court indicated that it would allow 16
depositions, Steve told the Court that “we’re going to be able to work together to schedule the
depositions in a week in May, and then we’ll – we’ll knock those out.” You still didn’t reply to the
email. When asked about it on a telephone call on April 23, Steve said that he wanted to think about
whether he could proceed on May 12-14, because he has a jury trial on May 20-21. When prompted
on Monday, April 26, Steve said he would “let [us] know on Wednesday,” April 28, if he could
proceed with depositions on May 12-14. You didn’t respond. On May 1, I asked Steve to confirm
that you would accept service of the subpoenas for these witnesses’ testimony. You didn’t respond.
It is now May 3.


   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 5 of 9
We want to accommodate Steve’s schedule, as best as we can. But that’s not possible if you won’t
have a dialogue with us on scheduling and logistics. May 12 is only 9 days away, and we need to
make arrangements. So, we are proceeding with the depositions on May 12-14.

We will plan to have the subpoenas served personally on these non-party witnesses, or you can
agree to accept email service as their attorney. Please let us know by COB today if you will accept
service of the subpoenas on behalf of the NuStar employees who are your clients.

Nate

Nathaniel S. Boyer | Counsel | The Hearst Corporation | Office of General Counsel | 300 W. 57th St. -
40th Fl. | New York, NY 10019 | Tel. 212 649 2030 | Fax. 212 649 2035 | nathaniel.boyer@hearst.com


From: Boyer, Nathaniel
Sent: Saturday, May 1, 2021 9:44 AM
To: Steven S. Biss <stevenbiss@earthlink.net>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; Klinefeldt, Nicholas A. <nick.klinefeldt@faegredrinker.com>;
Giudicessi, Michael A. <michael.giudicessi@faegredrinker.com>
Subject: RE: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Steve,

Circling back on the depositions. We are preparing the subpoenas for testimony for the eight NuStar
employees we previously identified. Please confirm that you will accept service of the subpoenas on
behalf of NuStar’s employees.

Best,
Nate

Nathaniel S. Boyer | Counsel | The Hearst Corporation | Office of General Counsel | 300 W. 57th St. -
40th Fl. | New York, NY 10019 | Tel. 212 649 2030 | Fax. 212 649 2035 | nathaniel.boyer@hearst.com


From: Steven S. Biss <stevenbiss@earthlink.net>
Sent: Monday, April 26, 2021 6:59 PM
To: Boyer, Nathaniel <Nathaniel.Boyer@hearst.com>; 'Joe Feller' <jfeller@kkfellerlaw.com>
Cc: Donnellan, Jonathan <JDonnellan@hearst.com>; Sitwala, Ravi <RSitwala@hearst.com>; Shah,
Nina <Nina.Shah@hearst.com>; Park, Sarah <Sarah.Park@hearst.com>; 'Elgin, Susan P.'
<susan.elgin@faegredrinker.com>; Klinefeldt, Nicholas A. <nick.klinefeldt@faegredrinker.com>;
Giudicessi, Michael A. <michael.giudicessi@faegredrinker.com>
Subject: [EXTERNAL] Re: NuStar -- exhibits for tomorrow, and confirming May 12-14

Nate,


   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 6 of 9
Will send you the Exhibits in the am.

I am still thinking about whether I can do the depositions on May 12-14, given my jury trial on
May 20-21. I will let you know on Wednesday.


From: Boyer, Nathaniel
Sent: Monday, April 26, 2021 4:47 PM
To: Steven S. Biss ; 'Joe Feller'
Cc: Donnellan, Jonathan ; Sitwala, Ravi ; Shah, Nina ; Park, Sarah ; 'Elgin, Susan P.' ; Klinefeldt, Nicholas
A. ; Giudicessi, Michael A.
Subject: NuStar -- exhibits for tomorrow, and confirming May 12-14

Steve,

I believe you said that you were going to email us exhibits that you intended to use in tomorrow’s
deposition of Father Callahan. I don’t believe we received them. Can you please email them to us?

Also, can we confirm May 12-14 for the employees’ depositions? I believe that, on Friday, you
suggested that those dates should work, but you were going to confirm again with your client.

Best,
Nate

Nathaniel S. Boyer | Counsel | The Hearst Corporation | Office of General Counsel | 300 W. 57th St. -
40th Fl. | New York, NY 10019 | Tel. 212 649 2030 | Fax. 212 649 2035 | nathaniel.boyer@hearst.com




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to


   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 7 of 9
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037



   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 8 of 9
IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




   Case 5:20-cv-04003-CJW-MAR Document 106-6 Filed 05/18/21 Page 9 of 9
